Citation Nr: 0108488	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.

ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The United States Department of the Army has certified that 
the veteran had service with the U. S. Armed Forces from 
November to December 1941, from December 1941 to May 1942, 
and from October to November 1945.  During his lifetime, the 
veteran was not service connected for any disability related 
to active service.  The veteran died in December 1996.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of this appeal has been requested or obtained and 
the appellant has not identified the existence and location 
of any additional records not already on file for VA to 
assist her in collecting.

2.  The veteran did not file any claim nor was he granted 
service connection for any disability related to military 
service at any time during his lifetime.

3.  No form of heart disease including arrhythmia or 
hypertensive arteriosclerotic cardiovascular disease or left 
ventricular hypertrophy was identified at any time during or 
for many years after the veteran's active service.

4.  The veteran died in December 1996, at the age of 77, from 
fatal arrhythmia secondary to hypertensive arteriosclerotic 
cardiovascular disease, left ventricular hypertrophy, and 
there is no evidence that heart disease, first shown decades 
after service, was in any way causally related to any 
incident, injury or disease of active service.

5.  The veteran was not a prisoner of war (POW) at any time 
during his World War II service.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by the 
veteran's active military service, was not manifested to a 
compensable degree within one year thereafter, and heart 
disease first manifested many years after service is not 
shown to be causally related to any incident, injury or 
disease of active service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1137, 1310, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.1, 3.303, 3.307, 3.309, 3.312 (2000).  

2.  An award of dependency and indemnity compensation (DIC) 
on the basis that the veteran was continuously rated totally 
disabled for a period of 10 or more years immediately 
preceding his death is not warranted.  38 U.S.C.A. §§ 1318, 
5107(a) (West 1991); 38 C.F.R. § 3.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for arteriosclerosis, cardiovascular-renal 
disease including hypertension, and certain other listed 
disorders which become manifest to a compensable degree 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only when the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The appellant is seeking to establish service connection for 
the cause of the veteran's death.  To establish service 
connection for the cause of death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition, be the 
immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
government or its agents or a hostile force during a period 
of war or by a foreign government or its agents or a hostile 
force under circumstances which the Secretary finds to have 
been comparable to the circumstances under which persons have 
generally been forcibly detained or interned by enemy 
governments during periods of war.  38 U.S.C.A. § 101(32); 
38 C.F.R. § 3.1(y).

In the case of a veteran who is a former prisoner of war and 
who was detained or interned for not less than 30 days, a 
list of specific diseases, including beriberi (and beriberi 
heart disease) which becomes manifest to a degree of 
10 percent or more at any time after active service shall be 
considered to have been incurred in or aggravated by such 
service, not withstanding that there is no record of such 
disease during the period of service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309(c).  For the purposes of 38 C.F.R. 
§ 3.309(c), beriberi heart disease includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity.  

VA will pay benefits to a surviving spouse of a deceased 
veteran as described below in the same manner as if the 
veteran's death were service connected.  A deceased veteran 
as referred to above is a veteran who dies, not as a result 
of the veteran's own willful misconduct, and who was in 
receipt of or entitled to receive compensation at the time of 
his death for a service-connected disability that either 
(1) was continuously rated totally disabling for a period of 
10 or more years immediately preceding death; or (2) if so 
rated for a lesser period, was so rated continuously for a 
period of not less than 5 years from the date of such 
veteran's discharge or other release from active duty.  
38 U.S.C.A. § 1318.

Facts:  The evidence on file reveals that the veteran filed 
no claim and was not awarded any grant of service connection 
for any disability at any time during his lifetime.  The 
claims folder indicates that the first claim ever filed based 
upon the veteran's military service is the claim giving rise 
to the present appeal.  The available service medical records 
do not indicate that the veteran incurred any chronic 
disability or disease during active military service.  A 
physical examination of October 1945 indicates that his 
cardiovascular system was normal and blood pressure was 
120/74.  There is no indication that the veteran sustained 
any wounds as a result of combat service.

There is on file an affidavit for Philippine Army personnel 
completed by the veteran in August 1945 at the time of 
service separation.  Therein, the veteran documented his 
periods of active service during World War II.  Under 
chronological record of activities, the veteran affirmatively 
indicated that he had not been captured, had not surrendered 
and had not been a prisoner of war.  The veteran did not 
indicate the existence of any permanent disabilities.

There is also on file a second affidavit for Philippine Army 
personnel completed by the veteran in November 1945.  This 
affidavit again reveals that the veteran affirmatively 
indicated that he was not a POW during his wartime service.

Medical records on file reveal that the veteran was 
hospitalized with the Veteran's Memorial Medical Center 
(VMMC) in the Philippines from March 1996 until the time of 
his death in December 1996.  At the time of his admission he 
was 76 years old and his principal symptom was dyspnea and 
difficulty breathing and it was noted that he had been 
chronically bedridden due to a cardiovascular accident since 
December 1995.  He had a severe productive cough.  It also 
appears during this hospitalization that there was a 
component of pneumonia.  The veteran died in December 1996 
and the treatment records and certificate of death indicate 
that the cause of death was fatal arrhythmia secondary to 
hypertensive arteriosclerotic cardiovascular disease, left 
ventricular hypertrophy, not in failure, functional 
classification (CFC) of II-B.

In July 1998, the appellant applied for DIC.  Her application 
was accompanied with copies of the veteran's death 
certificate, a marriage certificate and a statement that the 
veteran had been a "former Prisoner of War for no less than 
30 days."  The RO immediately responded with a letter to the 
Chief Medical Director of the VMMC in the Philippines 
requesting production of all medical records in their 
possession reflecting the veteran's treatment.  The RO also 
posted a letter to the appellant explaining that the veteran 
had not been service connected for any disability during his 
lifetime and explaining the evidence necessary to 
substantiate her claim including satisfactory evidence 
linking the veteran's death from heart disease to events of 
service.  It was requested that she provide clinical records, 
laboratory reports, X-rays and any other documentation 
associated with the veteran's treatment.  She was informed 
that if she had difficulty obtaining such records that VA 
would assist her in obtaining them.  It was requested that 
she submit X-ray film taken within three years of the 
veteran's service separation.  She was informed that the RO 
had already requested copies of all medical records from the 
VMMC.  She was invited to contact the RO with any questions 
or for any assistance they might provide her.  The RO 
requested production of all records available for the veteran 
from the National Personnel Records Center (NPRC) and 
received a negative reply.  The RO requested the appropriate 
office of the U. S. Army Personnel Center to verify and 
certify all periods of the veteran's military service.

The RO also posted a letter to the appellant specifically on 
the subject of her claim that the veteran was a former 
prisoner of war.  This development letter noted that the RO 
could make an independent determination concerning the 
veteran's POW status and requested that she produce 
information and/or evidence reflecting the date the veteran 
was captured or surrendered, describing the events leading up 
to his capture or surrender, requesting the date of his 
release or escape, describing the events of his release or 
escape, identifying the camp or name of the place where he 
was held captive, and to provide the names of comrades who 
had also been captured or interned with the veteran and if 
possible furnish their serial numbers, VA claim numbers and 
affidavits attesting to their knowledge of the veteran's POW 
status.  She was advised that she might contact the 
Philippine Red Cross and might attempt to obtain a 
Guarantor's Receipt for Release of Prisoners of War or a 
Japanese Parole Certificate for Released Prisoners of War or 
War Claims Commission records.  She was again offered any 
assistance and invited to contact the RO with any questions 
or request for help.

The appellant responded to this request indicating that she 
could not provide any of the information requested by the RO 
in connection with her allegation that the veteran had been a 
prisoner of war.  She said that this was because she did not 
marry the veteran until 1948.  She wrote that "my late 
husband repeated telling me again and again, that he was held 
captive as POW at Odonnell Capaz Tarlac, Philippines for no 
less than 30 days."

In July 1999, in consideration of the evidence received from 
the U. S. Army Personnel Center and from all other sources, 
the RO issued a memorandum which reflected essentially the 
results of the U. S. Army Personnel Center findings of the 
veteran's recognized periods of active military service.  The 
veteran's military service was documented from November 2, 
1941, to December 22, 1941; from December 28, 1941, to 
May 15, 1942; and from October 24, 1945, to November 21, 
1945.  Also consistent with the U. S. Army Personnel Center 
findings, the RO concluded that while the veteran had alleged 
sickness, there was no evidence supporting such finding for 
December 23, 1941, to December 27, 1941.  The memorandum 
concluded that from May 16, 1942, to June 14, 1945, the 
veteran was engaged in civilian pursuits, not in military 
activities.  From June 15, 1945, to August 15, 1945, the 
memorandum concluded that alleged guerrilla service was not 
supported.  Finally, the memorandum concluded that the 
veteran was absent without leave (AWOL) from August 16, 1945, 
to October 23, 1945.  This memorandum went on to note that 
the November 1945 affidavit of military service provided by 
the veteran himself at that time, did not document or note 
that he had been a POW at any time.  The memorandum noted 
that while the affidavit specifically requested the veteran 
to identify whether he had been a POW, he struck out all 
applicable words and did not offer a reply.  The memorandum 
concluded that the evidence against a finding that the 
veteran had ever been a POW, including an affidavit provided 
contemporaneously by the veteran himself in 1945, was more 
compelling and probative than the statement of the appellant 
which in turn was based entirely upon her recollection of 
what the veteran had told her during his lifetime.  
Accordingly, the memorandum concluded that entitlement to 
benefits under presumptive laws and regulations applicable to 
former prisoners of war was not warranted.

In July 1999, the RO issued a rating decision which denied 
service connection for cause of death and which denied 
entitlement to DIC in accordance with the provisions of 
38 U.S.C.A. § 1318.  The appellant was provided a copy of 
this rating decision and was notified of her appellate 
rights.  The appellant disagreed and the RO issued a 
statement of the case which contained the applicable laws and 
regulations and which contained a statement of reasons and 
bases for the denial of her claim.  Her claim for service 
connection for cause of death was found to not be well 
grounded on the basis that the sole evidence supporting the 
claim was the appellant's allegation that the veteran had 
been a POW.  In her substantive appeal, the appellant simply 
restated prior argument that it was her belief that the 
veteran had been a POW and, as such, his death due to heart 
disease should be presumptively service connected resulting 
in her award of DIC benefits.

Analysis:  Initially, the Board points out that it is well 
aware that the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), (to be codified 
at 38 U.S.C.A. § 5103A) was enacted into law in November 
2000.  This law eliminated the concept of well-grounded 
claims, redefined the obligations of VA with respect to the 
duty to assist, and superseded earlier decisions which had 
held that VA could not assist in the development of a claim 
which was not well grounded.  The VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date, including the instant appeal.  

However, while the RO denied the appellant's claim for 
service connection for cause of death on the basis of it 
being not well grounded, a review of the claims folder 
reveals that the RO in fact complied with each and every 
requirement that the VCAA would impose with respect to VA's 
duty to assist the appellant in the development of her claim.  
Specifically, following receipt of the appellant's claim, the 
RO notified her on several occasions of the specific evidence 
necessary to substantiate her claim, including any and all 
medical evidence which might show or tend to show that the 
veteran's heart disease was attributable to some incident, 
injury or disease of service and specifically the types of 
evidence necessary to substantiate her allegation that the 
veteran was a former prisoner of war.  On this latter point, 
the RO specifically detailed the items of evidence which she 
might attempt to obtain to substantiate her claim and 
identified organizations and agencies which she might contact 
for corroborative evidence.  Each letter requesting evidence 
posted to the appellant by the RO offered RO assistance with 
questions or in obtaining evidence or records free of charge.  
The RO itself requested the responsible office of the U. S. 
Army Personnel Center to investigate and evaluate and provide 
a report of the veteran's recognized service.  The RO 
requested NPRC for production of any or all records that 
might be held there on file.  The RO itself obtained all 
records of the veteran's treatment at the VMMC in the 
Philippines.  There is absolutely no indication that there is 
any additional relevant evidence, identified by the appellant 
or otherwise, which remains uncollected and not on file.  
Accordingly, the Board finds that the RO entirely complied 
with the VCAA requirements for notification regarding 
evidence necessary to substantiate the claim and regarding 
assistance in obtaining records of every kind from every 
source.

The Board has also considered the provisions of the VCAA to 
be codified at 38 U.S.C.A. § 5103A(d) with respect to 
obtaining a medical opinion.  The VCAA requires that VA 
assist by obtaining such an opinion if the evidence of record 
(1) contains competent evidence of a current disability, and 
(2) indicates that the disability "may be associated with 
[the veteran's] active military . . . service."  While the 
veteran's death due to heart disease represents competent 
evidence of current disability, there is an absolute absence 
of any evidence indicating that the veteran's death may be 
associated with his military service.  The available service 
medical records do not provide any indication whatsoever of 
heart disease or related disability.  The first evidence of 
heart disability is documented in records produced from the 
VMMC which indicate that the veteran had a stroke in 1995 and 
heart disease thereafter, some 50 years after he was 
separated from service.  Additionally, it is important to 
note that at no time in the presentation of her case or 
appeal has the appellant ever claimed or argued that the 
veteran's heart disease is in any way directly or causally 
attributable to any incident, injury or disease of active 
service.  Rather, it has been her sole contention that she is 
entitled to VA benefits for the veteran's death due to heart 
disease because of her claim that the veteran was a former 
prisoner of war (including the presumptions such a finding 
include).  

Accordingly, in the absence of any evidence whatsoever and in 
the absence of any argument that the veteran's death at 
age 77 from heart disease in 1996 was in any way related to 
active military service decades earlier, the Board finds no 
basis upon which to remand this case in accordance with the 
newly adopted VCAA for the production of a medical opinion.  
Under the circumstances presented in this case, the Board 
finds that although the RO denied the appellant's claim for 
service connection for cause of death on the basis that it 
was not well grounded, the RO nonetheless fully complied with 
those portions of the VCAA applicable in this case.

A clear preponderance of the evidence of record is against 
the appellant's claim for DIC benefits.  The appellant's sole 
argument for payment of such benefits is based upon her 
unsubstantiated and entirely unsupported allegation that the 
veteran was a former prisoner of war and that his heart 
disease should, therefore, be service connected on a 
presumptive basis.  The only evidence supporting her 
allegation that the veteran was a former prisoner of war is 
her written statement that he told her this fact, including 
that the veteran told her that the duration of his POW status 
was "not less than 30 days," many times during his 
lifetime.  

Directly opposing this allegation are two affidavits for 
Philippine Army personnel subscribed and sworn to by the 
veteran himself in August and November 1945, each of which 
contains the veteran's clear indication that he was never a 
POW.  Moreover, each affidavit contains a detailed listing by 
the veteran of the specific activities and duties performed 
from 1941 through late 1945 and the veteran did not indicate 
POW status on either of these detailed listings in either 
affidavit.  Additionally, the U. S. Army Personnel Center 
reviewed all available evidence and records in reporting the 
periods of recognized service for the veteran and the Army 
did not indicate that the veteran was a former prisoner of 
war.  While VA may be permitted to make an independent 
determination of POW status, findings of the U.S. Department 
of the Army relative to actual military service have been 
given great weight by the U.S. Court of Appeals for Veterans 
claims.  See Dacoron v. Brown, 4 Vet. App. 115 (1993); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  The RO prepared a 
detailed memorandum for file which also concluded that the 
veteran was not a former prisoner of war.  The appellant was 
provided the opportunity of submitting evidence in support of 
her claim and the types of evidence invited were specifically 
identified as were agencies listed which might be able to 
provide assistance in corroborating her claim.  The 
appellant's sole response was that she had no information and 
could not provide any additional evidence because she did not 
marry the veteran until 1948.

A clear preponderance of the evidence on file shows that the 
veteran was not a former prisoner of war and is therefore not 
entitled to presumptive service connection for heart 
disability associated with such status.  Additionally, a 
clear preponderance of the evidence on file shows that the 
veteran did not incur or aggravate any form of heart or 
associated disability at any time during or within one year 
after or in fact for many decades after active military 
service and heart disease resulting in death is shown to have 
had onset long after service separation and no competent 
evidence nor any argument by the appellant in any way shows 
that heart disability leading to death was in any way 
attributable to any incident, injury or disease of active 
service.  An award of service connection for the cause of the 
veteran's death is not warranted.

Moreover, because the veteran was not service connected for 
any disability during his lifetime, and because an award of 
service connection for heart disease is not now warranted, 
the veteran clearly was not rated nor is he shown to have 
been entitled to be rated as totally disabled due to service-
connected disability for a period of 10 years prior to his 
death nor was he so rated continuously for a period of not 
less than 5 years from the date of service separation.  
Accordingly, an award of DIC for the appellant in accordance 
with 38 U.S.C.A. § 1318(b) is also not warranted.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

